Citation Nr: 1822957	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  16-37 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin

THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) benefits under the provisions of 38 U.S.C. § 1318.


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from July 1960 to May 1962.  The Veteran passed away in September 2014; the appellant in this case appears to be the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 letter of determination by a Department of Veterans Affairs (VA) Regional Office (RO).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to burial benefits, to include any accrued benefits as the payee of the final burial expenses, has been raised by the record in a July 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

The Veteran did not have active service for at least 90 days during a period of war.  


CONCLUSION OF LAW

The criteria for nonservice-connected death pension benefits are not all met.  38 U.S.C. § (2012); 38 C.F.R. §§ 3.22, 20.1106 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Although VA has statutory and regulatory notice and duty to assist provisions, those provisions are not applicable herein as the appellant's claim for entitlement to nonservice-connected death pension benefits is being denied as a matter of law.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

The law authorizes the payment of a nonservice-connected disability pension to a veteran of wartime service who has the requisite service and who is permanently and totally disabled.  38 U.S.C. §§ 1502, 1521.  In addition, the Secretary of VA shall pay a pension for a nonservice-connected death to the surviving spouse of each veteran of a period of war who met the service requirements prescribed in 38 U.S.C. § 1521(j), or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability.  38 U.S.C. § 1541.

In order to establish basic eligibility for VA pension benefits, it is required, in part, that the individual in respect to whom pension is claimed be a veteran who had active military, naval, or air service.  See 38 U.S.C. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.  The term "Veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C. § 101(2).  "Active military, naval, and air service" includes active duty.  In turn, "active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. §§ 3.6(a), (b).  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

The term "period of war" for pension purposes includes the periods from June 27, 1950 and ending January 31, 1955, inclusive, for the Korean Conflict, and for the Vietnam era, from February 28, 1961 and ending on May 7, 1975, inclusive, for the veterans serving in the Republic of Vietnam, and from August 5, 1964 and ending May 7, 1975, inclusive, in all other cases.  38 U.S.C. § 1501(4); 38 C.F.R. § 3.2 (2017).

The Form DD-214 that the appellant submitted in this case is incomplete, as the date of induction is noted as "Not Applicable."  The Form DD-214 notes, however, that the Veteran served in the United States Navy for 1 year, 6 months, and 29 days, with 1 year, 2 months and 8 days of foreign service, although the location of that foreign service is not noted on the Form DD-214.  

VA verified the Veteran's period of service through the National Records Personnel Service (NPRC).  In a May 2015 PIES response; the NPRC indicated that the Veteran had service from July 29, 1960 through May 31, 1962-the number of days inclusive of that verification matches the noted number of Net Service noted on the submitted Form DD-214.  The PIES response further indicated that there was "no evidence in this Veteran's file to substantiate any service in the Republic of Vietnam."  

Significantly, the appellant has not contended that the Veteran served in the Republic of Vietnam in any of her statements of record, to include the July 2015 notice of disagreement and June 2016 substantive appeal, VA Form 9.  Nor is there any other evidence of record at this time to demonstrate that the Veteran served in the Republic of Vietnam during his period of service.  The Board cannot find at this time that the Veteran has any wartime service such that his service would entitle any surviving spouse to a death pension.  Therefore, there is no legal basis for entitlement to a nonservice-connected death pension in this case.  Accordingly, the claim for nonservice-connected death pension benefits is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

	(CONTINUED ON NEXT PAGE)


As the Board has denied entitlement to nonservice-connected death pension benefits on the basis of the lack of necessary wartime service in this case, the Board does not reach the issue of whether the appellant meets the other requirements, such as the financial requirements, in this case.  


ORDER

Entitlement to nonservice-connected pension benefits is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


